Citation Nr: 0900018	
Decision Date: 01/02/09    Archive Date: 01/14/09	

DOCKET NO.  05-33 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for skin cancer, including 
based upon exposure  to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1944 to 
July 1946, and from September 1950 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran's motion for an advance upon the Board's docket 
was granted in December 2008.  The case is now ready for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  There was no skin cancer during or within one year after 
service separation, skin cancer was first diagnosed some 47 
years after service separation, all VA procedures with 
respect to a referral of this case for assessment of the 
radiation dose estimate was completed, and the preponderance 
of the evidence is against a finding that the veteran's skin 
cancer is attributable to radiation exposure during service.  



CONCLUSION OF LAW

Skin cancer was not incurred or aggravated in service, and is 
not attributable to exposure to ionizing radiation during 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in February 2003, 
prior to the issuance of the rating decision now on appeal 
from March 2004.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records and  private medical 
records reflecting treatment of the veteran's cancer were 
collected, and the veteran's claim was referred for 
evaluation of a radiation dose estimate in accordance with 
the governing law and regulations.  The veteran was provided 
the opportunity of submitting input during the development of 
the case.  All known available evidence has been collected 
for review.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for any disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a veteran 
participated in service in a radiation-risk activity (as 
defined by law and regulation), and after service, developed 
one of certain enumerated cancers, it is presumed that the 
cancer was incurred in service.  38 U.S.C.A. § 1112, (c); 
38 C.F.R. § 3.309 (d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the VA Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, service connection may be established based on medical 
evidence of a current disease etiologically related to in-
service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 Vet. 3rd 1039, 1043-5-(Fed. Cir. 1994).  

Analysis:  The veteran filed his claim for service connection 
for skin cancer attributable to ionizing radiation in January 
2003.  At that time, he was 76 years of age, and it had been 
58 years after he was exposed to radiation.  

The veteran claimed, and this was subsequently corroborated, 
that he served aboard the U.S.S. Menard which put into the 
Harbor at Nagasaki, Japan, and remained tied to the shoreline 
from 23 to 29 September 1945.  The veteran reported that he 
went ashore for several hours on one occasion.  It was also 
credibly reported that the veteran's service duties included 
work below decks working with salt water evaporators, and 
that the harbor was full of dead bodies, which were 
presumably local residents who had been killed in the nuclear 
blast which had occurred there on 9 August 1945.  The veteran 
submitted two lay statements supporting his statement of 
facts with respect to exposure.  The veteran had been 19 
years of age at the time.  

Post-service medical records clearly revealed that the 
veteran was first diagnosed with skin cancer, including 
squamous cell carcinoma of the scalp in June 1993, basal cell 
carcinoma near the left ear lobe in January 1997, and basal 
cell carcinoma near the right ear lobe in February 2000.

In accordance with enumerated procedures, the veteran's 
claims folder was referred to the Defense Threat Reduction 
Agency (DTRA), which subsequently produced a report that the 
veteran was a confirmed participant as a member of the 
American Occupation Forces in Japan, and that he had been 
present in the VA-defined Nagasaki area from 23 to 29 
September 1945.  Dosimetry estimation was provided indicating 
that total dose was 0.2 rem, and upper bound total dose was 
less than 1 rem.  This report noted that Hiroshima and 
Nagasaki dose reconstructions had recently been examined in 
the National Research Council's May 2003 report on DTRA's 
dose reconstruction program, and that report concurred with 
DTRA's assessment that "even the most exposed of the 
occupation troops in Japan from both internal and external 
exposure was probably well below one rem."

The veteran's claims folder was then properly forwarded to 
the VA Director, Compensation & Pension Service, in 
Washington, DC, for a review and a medical opinion.  A 
medical opinion was provided by the Chief, Public Health and 
Environmental Hazards Officer, in March 2004.  The medical 
opinion included a review of the evidence on file as well as 
a review of the Committee on Interagency Radiation Research 
and Policy Coordination (CIRRPC) Science Panel Report No. 6, 
1988, and interactive Radioepidemiological Program (IREP) of 
the National Institute for Occupational Safety and Health 
(NIOSH), and concluded that it was unlikely that the 
veteran's skin cancers could be attributed to exposure to 
ionizing radiation during service.  The VA Director of the 
Compensation and Pension Services concurred with this medical 
opinion, also in March 2004.  

The Board finds that the RO correctly followed the procedural 
guidelines spelled out in 38 C.F.R. § 3.311 for completing a 
radiation dose estimate for the veteran, specific to the 
facts presented in his case.  There is certainly no question 
with respect to the veteran's physical proximity to the 
residuals of the atomic bomb blast in Nagasaki for 
approximately one week in September 1945.  It is also clear 
that the veteran went ashore during this period and that he 
worked below decks aboard ship with a salt water evaporator 
when there were numerous bodies in and around the ship 
intakes for this evaporator.  

The Board finds that a clear the preponderance of the 
evidence on file is against the veteran's claim.  There is 
certainly no evidence that the veteran incurred or aggravated 
any form of skin cancer during or within one year after 
service separation.  Skin cancer is first shown in 1993, some 
47 years after his documented exposure in Nagasaki Harbor in 
1945.  

Squamous and basal cell carcinoma cancers are not one of 
those specifically enumerated cancers listed at 38 C.F.R. 
§ 3.309(d) for which a radiation exposed veteran may be 
automatically granted service connection attributable to such 
exposure.  

Skin cancers are a radiogenic disease listed at 38 C.F.R. 
§ 3.311(b)(2)(i).  However, the dose estimate completed in 
conformance with the development specified in that regulation 
were too low to be reasonably related to the veteran's skin 
cancer manifested in 1993 forward.  Although the veteran 
claims that these skin cancers must be attributable to 
radiation exposure during service, he certainly does not have 
the requisite medical and other expertise to provide his own 
competent clinical opinion on this issue.  Espiritu v. 
Derwinski, 4 Vet. App. 492, 494-495 (1992).  The veteran did 
not submit any competent medical evidence or opinion in 
support of his claim, and/or in rebuttal to the dose estimate 
provided in accordance with VA procedures.

The representative presented an argument that questioned the 
use of "constant dose" data over the use of "normal dose" 
data in the computation of the veteran's dose estimate.  
However, the representative presented no scientific study or 
other competent authority in support of this argument.  The 
Board cannot find any inaccuracy or error in the dose 
estimate performed and submitted for consideration in this 
case.  It is noteworthy that the representative has argued 
that the dose estimate provided for the veteran only showed a 
10.68 percent chance that ionizing radiation caused his basal 
cell carcinoma using a "constant dose" parameter, but pointed 
out that using a "normal dose" parameter, the probability of 
causation increased to 23 percent.  The Board can only note 
that assuming, without conceding, that a 23 percent 
probability was the correct dose estimate computation, 23 
percent remains well below an equipoise or better for an 
allowance of this claim.  

In summary, there is certainly no evidence or argument by the 
veteran that he incurred or aggravated skin cancer during 
service.  The sole basis of this claim has been upon an 
alleged causal connection to exposure to ionizing radiation.  
It is confirmed that the veteran participated in military 
duties in Nagasaki Harbor for around one week in September 
1945, and that he did have some degree of ionizing radiation 
exposure, but the estimate of that exposure is too low to 
warrant an allowance of his claim.  


ORDER

Entitlement to service connection for skin cancer, including 
based upon exposure to ionizing radiation, is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


